— Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered June 23, 2011, which resentenced defendant following *974his conviction of the crime of robbery in the second degree (two counts).
Following a trial, defendant was found guilty of two counts of robbery in the second degree and sentenced to two consecutive terms of 10 years in prison (12 AD3d 848 [2004], Iv denied 4 NY3d 800 [2005]). In April 2011, the Department of Corrections and Community Supervision informed the sentencing court that the statutorily-required period of postrelease supervision had not been imposed at sentencing and, pursuant to Correction Law § 601-d, defendant was a designated person for resentencing purposes. Following a June 2011 resentencing hearing, County Court resentenced defendant to the original prison terms and imposed a five-year period of postrelease supervision as to each sentence. Defendant now appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and counsel’s brief, we agree. Therefore, the judgment is affirmed and counsel’s request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Lahtinen, J.P., Stein, McCarthy and Garry, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.